Mr. Justice Shepard
delivered the opinion of the Court:
1. The first assignment of error is on the objections taken to the competency of Mrs. Frye to testify on behalf of her husband, the plaintiff. The objection is that section 1068 of the code making husband and wife competent, but not compellable to testify for or against each other, having been enacted since the cause of action accrued and commencement thereof, cannot affect proceedings therein. There is nothing in this objection. Even in a criminal case, alterations of the law of evidence which “ only remove existing restrictions *117upon the competency of persons as witnesses, relate to' modes of procedure only, in which no one can be said to have a vested right, and which the State, upon grounds of public policy, may regulate at pleasure.” Hopt v. Utah, 110 U. S. 574, 590; Gibson v. Mississippi, 162 U. S. 565, 590.
2. The wife being a competent witness, could undoubtedly testify as she did against her own interest, that the purchase money of the land was furnished by her husband, that she paid no part of the consideration, and that with her knowledge and consent the conveyance to her of a joint interest was for the benefit of her husband, and created, in her, nothing more than a naked legal title, leaving the sole beneficial ownership in him. The admissibility of tins evidence may be considered along with that of similar purport on the part of her husband, as regards its relevancy and materiality, as well as with the instructions founded thereon and relating to the effect of the conditions of the policy in respect of the interest and title of the insured.
The court, at the request of plaintiff, instructed the jury that if they found plaintiff was seized in fee simple as sole owner of the beneficial title it was sufficient, and it was no breach of the conditions of the policy, that the legal title was outstanding in his wife. The court refused instructions asked by the defendants, first, that they should find for the defendants, and, second, that if the deed conveyed the land to both husband and wife plaintiff could not recover. Thereupon defendants asked two other instructions, both of which were given.
These were, to find for the defendants, first, if the plaintiff was not the sole owner of the farm in fee simple, or second, if they should believe from the evidence that plaintiff’s wife had any beneficial interest in the insured premises as a part owner thereof.
This evidence was clearly sufficient for submission to the jury to find if the conveyance passed a mere legal title to the wife without any beneficial interest, whatever, and if the husband became the sole beneficial owner, that is to say, the *118holder of both the equitable and legal title to one-half, and the equitable title to the other.
3. This brings us to the main question, raised indirectly by the first instruction that was refused, and directly by the next in order,— whether the equitable title, sought to be established, is sufficient to satisfy the conditions of the policy respecting the ownership of the land upon which the building stood? We are of opinion that it is. There was no false statement of the interest of the insured and nothing to indicate an intention to perpetrate a fraud. His interest was none other than unconditional and sole. He was the owner — that is to say, the equitable owner — in fee simple of the ground on which the house was situated. The policy does not say that he shall be seized of the legal title in fee simple; and any doubt in respect of its meaning is to be resolved in favor of the insured. He was the real, sole, unconditional owner of the ground for all the purposes of insurance which the condition can be fairly presumed as intended to subserve. Apparently, these were to make sure that the insured shall be the one upon "whom the entire loss under the policy would fall in case of injury or total destruction by fire. The equitable ownership in this case completely answers that requirement. Plaintiff’s interest in caring for the property was no less, and his temptation to destroy it no greater than they would have been had he been invested with perfect title at law as well as in equity.
This view, which commends itself to our judgment, has the support also of weighty authority. Imp. Fire Ins. Co. v. Dunham, 117 Pa. St. 460, 475; Watertown F. Ins. Co. v. Simons, 96 Pa. St. 520, 527; Johannes v. Standard F. Ins. Co., 70 Wis. 196, 200; Martin v. State Ins. Co., 44 N. J. L. 485, 490; Hartford Fire Ins. Co. v. Keating, 86 Md. 130, 145; 1 May on Ins., Secs. 287, 287 C, 13; Am. & Eng. Encyc. of Law (2d eel.), 231, 232.
4. The next question affecting the contract between the plaintiff and the insurance company arose on the description of the property in the policy as a “ two-story frame building.”
The defendants asked the court to instruct the jury that *119if they found from the evidence that the house insured was not a two-story building, their verdict must be for the defendants. This was refused and no instruction on this point was given.
The evidence of defendants, as we have seen, tended to show that the building was a “ story-and-a-half house,” comprising a complete lower story, and what was called a half-story or garret above the same consisting of two partly finished rooms reached by a stairway.
There was no evidence tending to show that such a “ half-story,” or garret, with windows and rooms capable of occupation, did not make the building a “ two-story house,” ■either in common parlance or within the established usage ■of underwriters. Nor was there any attempt to show that the alleged misdescription changed or affected the character •of the risk in the slightest degree, or influenced the insurer in determining its acceptance and fixing the rate. In the ■cases cited on behalf of the appellants there was evidence tending to show that the misdescription, whether in respect of material or the use of the premises, had that operation. We find no error in the denial of the instruction prayed.
5. The verdict having eliminated the question of fraud, the last question to be considered relates to the liability of the ■defendants for negligence, as charged in the third and sixth counts of the declaration.
The appellants do not controvert the general proposition, that brokers who obtain insurance for others are bound to exercise reasonable care and skill in making inquiries and ■obtaining information concerning the responsibility of the insurer with whom they place the risk, and may be held liable for any loss occasioned by the want of such care. But they deny the application of the principle to the evidence in this case, and have specially excepted to, and assigned error ■on, the submission of certain instructions to the jury at the request of the plaintiff. The first of these reads as follows:
“ The jury are further instructed that if they find from the evidence that the defendants were engaged in the business of real estate and insurance brokers in the city of Washington, *120District of Columbia, and tbat plaintiff, knowing tbat fact obtained tbe insurance policy mentioned in tbe declaration and offered in evidence, from an agent of the defendants at. tbe time tbe said agent represented tbe said insurance brokers as responsible men and agents of responsible insurance companies, and tbat tbe said policy wras brought to tbe plaintiff with tbe stamp of tbe defendants upon it, and tbat tbe plaintiff, believing in tbe truth of said representations made by tbe said defendants’ agent (if they believe that Mrs. Owens was such agent) received the policy as set. out in tbe declaration, and tbat at tbe time tbe said insurance policy was delivered tbe defendants failed to notify plaintiff tbat it was not one of - defendants’ companies and tbat at said time the defendants did not know of tbe existence of said company, nor made any inquiry in regard to the same; and if they further find tbat said policy was not a policy of tbe company of the said defendants or of any company known to them, but was of no value, then they are instructed as matter of’ law tbat tbe plaintiff is entitled to recover in such sum as they may find to be tbe value of tbe bouse at tbe time of the-fire.”
Tbe second was, tbat if the defendants delivered to tbe plaintiff tbe policy of the General Dire Insurance Company of Paris, Drance, not knowing or inquiring as to tbe existence or nonexistence of said company, and not knowing any of tbe officers thereof, and did not know or attempt to find out whether said company “was licensed to do business in the District of Columbia, and was represented by any member of tbe board of underwriters in tbe District of Columbia, and did not make any inquiry at tbe time said policy was-issued, as to tbe existence or nonexistence of said company, or tbe officers thereof, or as to whether or not said company was doing business in this country, then they are instructed as matter of law tbat tbe defendants are guilty of negligence,” etc.
Tbe third instruction was practically to tbe same effect, as it declared tbat it was tbe duty of tbe defendants, as mat*121ter of law, to make such inquiries as would bring to their knowledge the aforesaid facts.
(1.) The first special objection is to that part of the second instruction stated, which refers to the nonrepresentation of the insurance company by any member of the board of underwriters of the District.
Conceding that this fact did not constitute a material element of the negligence for which defendants are responsible, yet its inclusion in the instruction was, in our view of the case, harmless error.
(2.) We are aware of no authority bearing directly upon the question as here presented, but, upon principle, in our opinion, actual loss through proof of the insolvency of the foreign company is not a prerequisite condition of plaintiff’s recovery. Solvent or insolvent, the said company, if it has existence at all, is beyond the territorial jurisdiction of the courts of this District, and presumably also of any court of the United States. The laws of the District, to protect its residents from irresponsible insurance companies, require each company desiring to engage in business to undergo examination of its affairs, and to constitute an agent, domiciled therein, upon whom all process and notices directed to it may be served. Any company or agent effecting a contract of insurance without the law having been complied with is subject to a penalty of $100. In view of this law for their protection, it seems to us clear that owners of property have the right to expect that brokers or agents procuring, or issuing policies of insurance upon their property, for value paid, will not deal with an insurance company operating in violation of the law. In furnishing insurance it is the duty of the broker to know — and the fact is one of easy and certain ascertainment — whether the insurer has the right to engage in business in the District; and so knowing, not to lend his aid, directly or indirectly, to a violation of the law. The failure of the defendants to make any inquiry, or to exercise any care in this respect when they procured the policy and .received the premium was a violation of their plain, legal duty, and hence the court did not err in the substantial in*122struetion; that, as matter of law, plaintiff was entitled to recover the full amount of his damage. It is no answer to this to say, that notwithstanding the violation of the law the policy is not thereby made void, and the plaintiff might recover upon it in case he can discover the domicile of this alleged insurance company, whose existence as a corporate body, anywhere, is a matter of serious doubt, under all the testimony.
Having found no reversible error in the proceedings on the trial, the judgment will be affirmed, with costs. It is so ordered. Affirmed.